Case 0:20-cv-60416-AMC Document 110-20 Entered on FLSD Docket 08/13/2021 Page 1 of 4




                      EXHIBIT 114
Case 0:20-cv-60416-AMC Document 110-20 Entered on FLSD Docket 08/13/2021 Page 2 of 4




                                                                              TOCMAIL_00009800
Case 0:20-cv-60416-AMC Document 110-20 Entered on FLSD Docket 08/13/2021 Page 3 of 4




                                                                              TOCMAIL_00009801
Case 0:20-cv-60416-AMC Document 110-20 Entered on FLSD Docket 08/13/2021 Page 4 of 4




                                                                              TOCMAIL_00009802
